DETAILED ACTION
The present Office Action is responsive to the Amendment received on January 14, 2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
Claims 6-11, 14-18, and 24-30 are canceled.
Claims 31-35 are new.
Information Disclosure Statement
	The IDS received on January 12, 2021 and April 15, 2021 are proper and are being considered by the Examiner.
The IDS were received with the fee under 37 CFR 1.17(p).
Claim Rejections - 35 USC § 112
The new matter rejection of claim 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on November 2, 2020 is withdrawn in view of the Amendment received on January 14, 2021.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The rejection of claims 1-3, 12, 13, and 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al. (US 2006/0257893 A1, published November 16, 2006) in view of Nobile et al. (US 2005/0227264 A1, published October 13, 2005, priority January 28, 2004), made in the Office Action mailed on November 2, 2020 is maintained for the reasons of record.
In addition, claims 5, 31 and 35 are rejected herein as being necessitated by Amendment (its addition).  
Applicants’ arguments presented in the Amendment received on January 14, 2021 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.  The rejection rationale of claims 5, 31 and 35 are set forth in the same section.The Rejection:
	With regard to claims 1, 12, 13, and 19 Takahashi discloses a method of forming droplets for sample preparation for sequencing (“present invention provides methods of using inline automated platform of the invention … to prepare, amplify, 
providing a first aqueous fluid in a first inlet channel, the first aqueous fluid comprising primers (see Figure 1A, the first inlet is channel carrying the primers A/B and Markers A/B);
providing via a second inlet channel, a second aqueous fluid comprising nucleic acid molecules (see Figure 1A, where gene is provided);
providing an immiscible carrier in a main channel in a fluidic chip (see element 6, Figure 1A, where “carrier fluid” is provided; “a sample plug is surrounded by an immiscible nonaqueous fluid (e.g., mineral oil)”, section [0050]), wherein each of the inlet channels is in fluid communication with the main channel (see where the inlet containing the gene and the inlet containing the primer are connected to the channel where the carrier liquid flows (element 5);
coalescing the first aqueous fluid with the second aqueous fluid in the main channel in the fluid chip thereby forming a plurality of droplets surrounded by the immiscible carrier fluid in the main channel (see the gene primer become coalesced into a single emulsion, Figure 1A, area 10; “each sample droplet is further prepared at a junction, e.g., a T-shaped junction (10) to form a sample plug by being mixed with a primer plug comprising amplification reagents (e.g., primer(s), nucleotide, polymerase, etc).”, section [0084]);
applying pressure to flow the immiscible carrier fluid in the main channel (“controlling device … such as pumps, valves … may be used to control the movement and timing of each sample plug and/or DNA sample plug .. such controlling devices are well known to those skilled in the art”, section [0115]); and
annealing one of the primers to one of the nucleic acid molecules within one of the plurality of droplets (“mixed with amplification reagents to form a sample plug, it is drawn along the microfluidic inline reaction channel into an amplification area of a device … only DNA sample plugs will comprise DNA that will be amplified”, section [0085]; “low temperature area (13) may be set to a temperature appropriate to effectuate annealing”, section [0088]).
While Takahashi explicitly disclose that carrier fluid is provided for flowing the plugs in the channels, the artisans do not explicitly disclose that the carrier fluid is pressure driven from a reservoir in communication with the main channel through which the carrier fluid flows (claim 2), or that the pressure is applied by a single pressure source to the main channel (claim 3).
While Takahashi explicitly teach and suggests that the amplification products of the invention can be subject to sequencing analysis (“microfluidic devices and 
Nobile et al. disclose a method of generating emulsion particles for nucleic acid amplification reaction in a continuous manner, wherein the artisans disclose an embodiment where in a reservoir comprising the emulsion oil is injected via a pump and a separate reservoir comprising a PCR reaction mixture which is injected via a pump (see Figure 1), wherein emulsion products are generated at a junction where the oil flows on a main channel (the lateral channel) and the PCR reaction mixture containing channels are injected thereto, forming a T-junction (Figure 2).
Nobile et al. explicitly disclose that size of these emulsion droplets (or “microreactors”) may be, “adjusted by varying the flow rate and speed of the components.” (section [0058]), wherein PCR reactions are performed therein (“emulsion is heat stable to allow thermal processing/cycling).
Nobile et al. also state that the apparatus as disclosed is, “controlled by a microprocessor” (section [0073]), which monitors the, “pressure of the emulsion oil flow via the pressure sensor 212, so that the flow rate of the oil may be regulated …” (section [0073]).
prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Takahashi et al. and Nobile et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Takahashi et al. already disclose a method and a microfluidic device comprising a plurality of sample and reagent inlets and an inlet for an immiscible carrier fluid into a main channel for performing continuous generation of emulsion products and PCR.
While Takahashi et al. do not explicitly disclose that the samples and PCR reactants or the oil are provided via a pump, said one of ordinary skill in the art would have been motivated to automate these means so as to provide a system which can be run on a programmed setting.  Such a capability was demonstrated by Nobile et al. who also teach continuous generation of emulsion droplets comprising PCR reaction mixture in a flowing oil, wherein the artisans explicitly teach the use of attached pumps which are programmable to deliver the desired flow rates of the respective reagents in order to achieve the desired emulsion sizes (see above).
Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Takahashi et al. and Nobile et al., thereby arriving at a method of performing the method of Takahashi et al. on a system which is configured to deliver programmable amounts of reagents via pumps so as to generate emulsion droplets.
KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the supreme court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

Therefore, the invention as claimed is deemed prima facie obvious over the cited references.Response to Arguments:
Applicants traverse the rejection.
Applicants contend that the amended claim 1 now requires that the flow of immiscible carrier fluid in the main channel is by a “positive-displacement pressure-
Applicants specifically contend that Takahashi does not clearly teach or suggest an immiscible carrier fluid in a main channel with two aqueous inlet channels as claimed, to form a plurality droplets surrounded by the immiscible carrier fluid in the main channel (page 6, bottom paragraph, Response) and point to a section in Takahashi et al. wherein it is stated, “Generally, carrier liquid (6) is a water-based liquid that is the same liquid as the sample liquid” (page 7, Response).
This argument is not found persuasive nor is the statement entirely correct.
Initially, the carrier fluid employed by Takahashi et al., while is stated as being water-based in an embodiment, it also explicitly discussed as being immiscible to the form of the nucleic acid and primer containing medium:
“the carrier liquid may be an organic-based liquid, e.g., silicone oil … or some other immiscible nonaqueous fluid … separate the sample droplets … in order to separate each sample droplet comprising DNA … from the preceding or following sample droplets as they travel through a microfluidic inline reaction channel of the invention” (section [0083], Takahashi)

The “carrier liquid” to which Takahashi is referring to is identified in Figure 1, as element (6), which is clearly shown therein as the carrier (in this instance, oil) which is driving the droplets through the main channel of the device which connects to the region where amplification is performed.

As to Applicants’ assertion that Takahashi not teaching or suggesting an immiscible carrier fluid in a main channel with two aqueous inlet channels to form a plurality of droplets surrounded by the immiscible carrier fluid in the main channel, this assertion is also simply untrue.
The figure of Takahashi is reproduced below:

    PNG
    media_image1.png
    562
    714
    media_image1.png
    Greyscale
As seen, the carrier liquid (oil, as discussed above), flow through the main channel (identified in red arrow), wherein there are two aqueous inlet channels (one from gene source; and another from the primer/marker source) that intersect at the main channel carrying the oil wherein droplets are formed surrounded by the oil.
	Therefore, Applicants’ assertion is also simply not true.
	Next, Applicants reference to Takahashi’s discussion wherein it is stated that, “a vacuum may be applied to waste wells at the end of each microfluidic inline reaction channel and may be used to activate the sipper and move the fluid along the microfluidic inline reaction channels toward the waste wells” (page 7, Response), and 
	This argument is not found persuasive for the following reasons.
	Takahashi do teach the use of a sipper for loading the reagents into their respective inlet channels (i.e., solvent A, solvent B, and Base solvent and one gene) and the “waste wells” correspond to sipper mechanism of loading solvents A and B.  However, this is not what Takahashi employs in driving the oil of the main channel, forming the aqueous droplets in the flowing oil of the main channel.
	Claim 1 recites that the, “pressure to flow the immiscible carrier fluid in the main channel” is by a positive displacement pressure driven flow.
	Therefore, the process of sipper utilizing a negative force to “feed” the reagents is not relevant to the limitation to which Applicants are arguing.
However, as to the movement of oil in the main channel, Takahashi does in fact, specifically suggest the use of any of such well-known means of moving the oil in the main channel:
“microfluidic devices of the invention may be manufactured by methods well known in the art; see, e.g., U.S. Pat. Nos. 6,500,323 and 5,882,465.  Briefly, in designing the microfluidic devices of the invention, a driving force for moving the fluid sample plug(s) (e.g., a DNA sample plug(s)) through at least one microfluidic channel should be chosen” (section [0110], Takahashi)

“As described in U.S. Pat. No. 6,500,323, a typical driving force for microfluidic systems, such as automatic inline platforms of the invention, is selected from pressure based systems, or hybrids of the two. Use of pressure-based systems is described in, e.g., U.S. Pat. No. 6,500,323” (section [0111], Takahashi)

It is plainly evidenced that Takahashi suggests that any known prior art means using pressure-driven means for driving the fluid sample plugs can be utilized.  And in doing so, Takahashi happen to reference one patent in particular, having the number 6,500,323.
This patent is issued to Chow et al., having an issue date of December 31, 2002, filed on March 26, 1999.  
And in this patent explicitly referenced by Takahashi, with specific references to the means of pressure-flow, the artisans state the below with regard to the types of flow utilized in moving oil in the main channel (see below from column 4, lines 34-42, Chow et al.):

    PNG
    media_image2.png
    380
    976
    media_image2.png
    Greyscale

Therefore, not only does Takahashi suggest that any known means for driving the oil in the main channel can be utilized, but points to a particular patent that also positive or negative pressure as the driving force in fluid transport is obvious and well known.
Therefore, Applicants assertion that Takahashi only contemplates or teaches the use of negative pressure is also simply not true.
With regard to claim 5, the primers are bound to bead, wherein the primer bind their target nucleic acid for amplification (“bead is linked to a large number of a single primer species … Alternatively, the bead is liked to chemical groups (e.g., biotin) that can bind to chemical groups (e.g., streptavidin) …”, section [0043]).
Therefore, it would have been obvious to provide the primer immobilized beads via the well-known biotin/streptavidin interaction as taught by Nobile et al.
With regard to claim 31, the carrier fluid is oil (see above arguments).
With regard to claim 35, the patent (Cho et al.) to which Takahashi references also teach that use of pumps for generating positive or negative pressure is commonly known and employed (“Such pressure sources typically include pressure or vacuum pumps … Such pumps are capable of generating the desired positive or negative pressures within channel segments that are connected to pumps” (column 4, lines 46-55, Cho et al.).
Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.


Applicants’ arguments presented in the Amendment received on January 14, 2021 do not address the present rejection but rely solely on their arguments presented for the rejection over Takahashi et al. in view of Nobile, which have already been fully addressed above as being unpersuasive.  Since no new arguments have been made for the present rejection, the rejection is maintained for the reasons already of record.
The Rejection:
The teachings of Takahashi et al. and Nobile et al. have already been discussed above.
Takahashi, while explicitly suggesting that their disclosed method be for amplification, detection, as well as for sequencing reaction, do not explicitly all possible sequencing means known at the time the invention was made.
Consequently, the artisans do not explicitly disclose all possible means of sequencing reactions, such as those involving primers which are linked to a biotin (claim 4).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Takahashi et al. and Nobile et al. with the teachings of Vogelstein et al., thereby arriving at the invention as claimed for the following reasons.
As stated above, Takahashi et al. explicitly teach that the amplification products in the emulsion particles of their invention can be employed for further analysis such as amplifying, detecting, and sequencing (see section [0030]), and while the artisans did not explicitly list all possible such “further analysis”, said one of ordinary skill in the art would have had a reasonable expectation of success that any of amplification and analysis means known in the art would have been equally useful and beneficial in the art of molecular analysis/diagnostics.  
Given that Vogelstein et al. teach a method of producing emulsion particles comprising therein, amplification products bound on a bead via use of bead-bound primers for the purpose of detecting nucleotide sequence variations, said one of ordinary skill in the art would have been reasonably motivated to adopt the teachings 
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

The rejection of claims 20-23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al. (US 2006/0257893 A1, published November 16, 
Applicants’ arguments presented in the Amendment received on January 14, 2021 do not address the present rejection but rely solely on their arguments presented for the rejection over Takahashi et al. in view of Nobile, which have already been fully addressed above as being unpersuasive.  Since no new arguments have been made for the present rejection, the rejection is maintained for the reasons already of record.
The Rejection:
The teachings of Takahashi et al and Nobile et al. have already been discussed above.
Takahashi et al. do not explicitly disclose that the junction comprises a fluidic interconnect apparatus that forms a seal between the inlet and the main channel (carrying the oil) (claim 20), or that junction defines a nozzle which includes an oil line that provides a constant oil flow into the nozzle (claim 21), wherein the design prevents the nozzle or the main channel from becoming wet with the aqueous fluid (claim 22) or that the carrier fluid into the nozzle provides complete isolation of the nozzle from the aqueous phase (claim 23).
While Takahashi et al. do not explicitly disclose the above-discussed features of the junction and nozzle, based on the disclosure provided by Nobile, these features prima facie obvious to one of ordinary skill in the art at the time the invention was made for the reasons set forth below.
Nobile et al. provides the below configuration which graphically represents a junction where the aqueous reagents are disposed into the main channel which carries the oil, which is similar to the configuration disclosed by Takahashi et al.:
    PNG
    media_image3.png
    505
    1015
    media_image3.png
    Greyscale

	Merriam-Webster defines “nozzle” a short tube with a taper or constriction used to speed up or direct a flow of fluid (see attached)1.
Therefore, the main channel has a nozzle 406 (the narrow portion) found on the main channel wherein the oil flows through and the upper reservoir (412) (or first inlet) is in communication with the main channel at a junction at which the nozzle is found and the droplets are formed therefrom.
	With regard to claim 20, the junction formed between the inlet and the nozzle of the main channel is configured to generate a plurality of droplets and while the artisans do not explicitly state that there is a seal between this inlet channel and the 
	With regard to claim 21, the left-side of the narrow junction (i.e., nozzle) is considered to be an oil line and it feeds the carrier oil to the nozzle.
	With regard to claim 22, the nozzle design inhibits the first aqueous fluid from wetting the surface of the nozzle of the main channel.  This is because the artisans explicitly state that at the narrow junction (i.e., nozzle), the aqueous reagents from the inlet is introduced and shears off in to a plurality of droplets and the formed droplets continue their travel in the main channel surrounded by the carrier oil (sections [0079] and [0080]).
	With regard to claim 23, the nozzle is surrounded by the oil flowing there-through and therefore, isolated from the aqueous phase entering from the inlet.
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Rejection – New Grounds, Necessitated by Amendment
Claims 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al. (US 2006/0257893 A1, published November 16, 2006) in view of Nobile et al. (US 2005/0227264 A1, published October 13, 2005,  as applied to claims 1-3, 12, 13, and 19 above, and further in view of Dorfman et al. (Analytical Chemistry, 2005, vol. 77, pages 3700-3704).
The teachings of Takahashi et al. and Nobile et al. have already been discussed above.
Takahashi et al., while explicitly teach performing PCR in aqueous droplets in surrounded by an immiscible oil medium, do not teach every possible such medium or variations known in the art.  Consequently, the artisans do not explicitly teach that the oil is fluorinated (claim 32), or that the oil comprises fluorosurfactant (claims 33 and 34).
Dorfman et al. disclose a method of performing a continuous PCR reaction in an aqueous droplets surrounded by an immiscible oil medium (“[p]erformign continuous flow PCR for high-throughput clinical and quantitative applications requires encapsulating the sample and preventing contamination between them … this can be accomplished in two ways: either the sample can be a droplet entrained in an immiscible solvent …”, page 3700, 2nd column).
Dorfrman et al. disclose the use of fluorinated oil as the immiscible medium when performing the continuous emulsion PCR (“an improvement system for performing continuous flow PCR using droplets in an immiscible fluorinated solvent …”, page 3701, 1st column, 2nd paragraph; “primed with either the bulk fluorinated oil FC-40”, page 3701, 1st column, 3rd paragraph) or oil comprising a fluorosurfactant st column, 3rd paragraph).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Takahashi et al. and Nobile et al. with the teachings of Dorfman et al., thereby arriving at the invention as claimed for the following reasons.
Dorman et al. discuss potential problems associated with performing emulsion droplet PCR in an immiscible medium:
“wall treatment [of the channel] are necessary to prevent adsorption of DNA to the walls and subsequent transfer between samples … wall contamination problem is a significant drawback … bubbles in the stream may introduce irregularities in the thermal history of the droplets, making the technique less attractive … flowing droplet system does not suffer from either of these drawbacks … However, the initial work on this system suffered from contamination between droplets” (page 3701, 1st column, 1st paragraph).

In solving the drawback so identified, Dorman et al. disclose that immiscible solvent, “prevent[ed] the droplet breakage … thereby eliminating the contamination between droplets” (page 3701, 1st column, 2nd paragraph), producing “adequately reproducible amplification between different drops without any detectable contamination between them” (page 3701, 1st column, 2nd paragraph).
Based on such findings, one of ordinary skill in the art would have been motivated to utilize a fluorinate immiscible oil or oil comprising fluorosurfactants into the teachings of Takahashi et al. and Nobile et al., for the same recognized benefit of 
Given that Takahashi et al., Nobile et al. and Dorfman et al. performed emulsion amplification reactions in a flowing oil medium, said one of ordinary skill in the art would have also expected that addition of fluorosurfactants or using fluorinated oil in the method of Takahashi et al. would have yielded the same predictable benefit as observed in Dorman et al.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  

Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner

/YJK/
	

  			
	
	
	
	
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Retrieved from www.merriam-webster.com/dictionary/nozzle